THDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined out.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Examiner notes that Claims 22, 31 and 37 recite “the vector selected as a candidate of the list indicates within a predetermined range determined by a slice of the current block.” The specification only discloses the predetermined ranged may be signaled at a slice level, not that it is determined by a slice. Therefore, the priority date of claims 22-27, 31-32 and 37-38 is 06/18/2021.

Specification
The disclosure is objected to because of the following informalities: 
“value.\” should be “value.[[\]]”; ¶ [0011];  
“adaption” should be “adaptation”; ¶ [0099];
By “brick” do you mean “block”? throughout specification.
 “[563] For example” should be “
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: 	IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM USING INTRA BLOCK COPY .

Drawings
Figures 3-7, 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27, 31-32, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 36 recites “A non-transitory computer-readable recording medium storing a bitstream…” Although applicant added the term “non-transitory”, the bitstream is generated by the method, (which is not claimed, but merely describing how the bitstream was generated), and updated as the method is performed, which is transitory, contrary to the term “non-transitory” in the preamble. This contradiction makes the claim indefinite. Claims 37-40 depend from claim 36 and are rejected for at least the same reason.
Additionally, claim 36 recites “A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus …”, then, lists the limitations of the method. It is unclear whether the claim is directed to a method or a storage medium, and whether, if a storage medium, the method is a limitation in the claim, since it is not positively and concretely recited. Additionally, it is unclear how a non-transitory storage medium can store a dynamic bitstream, if it is intended to be claimed as a non-transitory product. As mentioned above, Examiner recommends positively claiming a non-transitory computer-readable digital storage medium that stores a method, that when executed by one or more processors cause the one or more processors to perform the method, the method comprising...   
For the purpose of examination, the Examiner interprets it as a non-transitory computer readable medium storing a bitstream [i.e., data].
Claims 22, 31, and 37 recite “the vector selected as a candidate of the list indicates within a predetermined range determined by a slice of the current block.” One of ordinary skill in the art would not know how a slice determines a range, therefore, the claim is indefinite. The published  instant application discloses “[0276] Herein, a merge candidate list or an AMVP candidate list may be derived based on at least one among a coding parameter for a current block, a picture information, a slice information” and “[0304, 313, 321, 331, 338, 382, 519, 528, 536, 546, 553] Information on a range value of the above-mentioned predetermined range or a predetermined range may be signaled at least at one level among SPS, PPS, Slice, tile, tile group, NAL, and Brick.” For the purpose of examination, it is interpreted as “the vector is selected as a candidate [[of]] from the list based on slice information of the current block.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, and 27-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al., (U.S. Patent Application Publication No. 2019/0200038 A1), [hereinafter He], as cited by applicant.
Regarding claim 21, He discloses a decoding method ([0011] In an exemplary method of decoding), comprising: 
determining a prediction mode for a current block ([0034] For an input video block (e.g., an MB or a CU), spatial prediction 160 and/or temporal prediction 162 may be performed); 
generating a prediction block by performing a prediction according to the prediction mode ([0035] The mode decision block 180 in the encoder may select a prediction mode, for example, after spatial and/or temporal prediction. The prediction block may be subtracted from the current video block at 116); and 
generating a reconstructed block using the prediction block (Fig. 2 and [0038] The video decoder 200 may output a reconstructed video signal 220).  
Regarding claim 22, He discloses all the limitations of claim 21, as discussed above. He also discloses wherein the prediction according to the prediction mode is performed using a list comprising a vector of a neighboring block, and the vector selected as a candidate of the list indicates within a predetermined range determined by a slice of the current block ([0034] For an input video block (e.g., an MB or a CU), spatial prediction 160 and/or temporal prediction 162 may be performed. Spatial prediction (e.g., “intra prediction”) may use pixels from already coded neighboring blocks in the same video picture/slice to predict the current video block. See also [0062, 80, and 120] disclosing the predetermined range is limited to the slice - a sample in the second candidate block is unavailable if any of the following is true: the sample is not yet coded, or the sample is in a different slice or in a different tile, or the sample is out of a video picture boundary).  
Regarding claim 23, He discloses all the limitations of claim 22, as discussed above. He also discloses wherein it determined that whether an Intra Block Copy (IBC) mode is used for the prediction ([0097] this mode is extended by adding a flag to indicate if the signaled block vector or the derived block vector is used in IntraBC prediction).  
Regarding claim 24, He discloses all the limitations of claim 23, as discussed above. He also discloses wherein whether to perform the prediction using the IBC mode is determined based on a coding parameter for the current block ([0097] this mode is extended by adding a flag to indicate if the signaled block vector or the derived block vector is used in IntraBC prediction), and the coding parameter comprises at least one of information on whether a skip mode is used, information on a size of the current block, information on a prediction mode of the current block ([0097] this mode is extended by adding a flag to indicate if the signaled block vector or the derived block vector is used in IntraBC prediction), information on a tree of the current block, a slice including the current block, a tile including the current block and a type of a slice of the current block.  
Regarding claim 25, He discloses all the limitations of claim 24, as discussed above. He also discloses wherein the prediction using the IBC mode is performed based on a coding parameter for the current block ([0097] If the flag is 1, then the BV or MV is derived using equation (4) or equation (5) based on the signaled block vector, and the derived BV or MV will be used for intra block copy prediction or motion compensated prediction), and the coding parameter comprises at least one of information on a prediction mode of a neighboring block of the current block, information on a size of the current block, information on a prediction mode of the current block  ([0097] If the flag is 1, then the BV or MV is derived using equation (4) or equation (5) based on the signaled block vector, and the derived BV or MV will be used for intra block copy prediction or motion compensated prediction), information on a tree of the current block, a slice including the current block, a tile including the current block and a type of a slice of the current block.  
Regarding claim 27, He discloses all the limitations of claim 23, as discussed above. He also discloses wherein a list of the prediction using the IBC mode is generated using a vector of a spatial neighboring block ([0089] FIG. 15 is a diagram illustrating two examples of spatial candidates for intra block copy merge), an availability of the spatial neighboring block is determined , and the availability is determined based on at least one of a prediction mode of a current block, a prediction of the spatial neighboring block, coordinates of the current block, coordinates of the spatial neighboring block and a size of Coding Tree Block (CTB) of the current block (FIG. 15, 5 spatial blocks are checked; those valid BVs are added in order if (1) the spatial neighboring block is IntraBC coded and therefore has a BV, (2) the BV is valid for the current CU (for example, the reference block pointed to by the BV is not out of picture boundary and is already coded), and (3) the BV has not appeared in the current candidate list already).  
Regarding claim 28, He discloses all the limitations of claim 21, as discussed above. He also discloses wherein the prediction mode is one of a plurality of prediction modes  ([0034] For an input video block (e.g., an MB or a CU), spatial prediction 160 and/or temporal prediction 162 may be performed), and it is determined whether information of a temporal neighboring block of the current block is included in a list used for the prediction ([0034] Temporal prediction (e.g., “inter prediction” or “motion compensated prediction”) may use pixels from already coded video pictures (e.g., which may be referred to as “reference pictures”) to predict the current video block. Temporal prediction may reduce temporal redundancy inherent in the video signal. A temporal prediction signal for a video block may be signaled by one or more motion vectors, which may indicate the amount and/or the direction of motion between the current block and its prediction block in the reference picture) according to whether an Intra Block Copy (IBC) mode is applied ([0098] Another embodiment is to add two flags to normal IntraBC mode. The first flag is used to indicate whether the BV derivation process is applied or not. If the first flag is 1, the second flag is coded to indicate whether uni-prediction or bi-prediction is used. If second flag is 0, then only the derived BV or MV is used for intra block copy prediction or motion compensated prediction. Otherwise, if the second flag is 1, the signaled BV is used to generate the first prediction, and the derived BV or MV is used to generate the second prediction; the final prediction is generated by averaging those two predictions, analogously to bi-prediction mode).  
Regarding claim 29, He discloses all the limitations of claim 21, as discussed above. He also discloses wherein the prediction mode is one of a plurality of prediction modes ([0034] For an input video block (e.g., an MB or a CU), spatial prediction 160 and/or temporal prediction 162 may be performed), information of a temporal neighboring block of the current block is not Page 6 of 9U.S. Serial No.: TBDPATENTDOCKET: PA4720-0included in a list used for the prediction in a case that an Intra Block Copy (IBC) mode is applied, and the information of the temporal neighboring block of the current block is included in a list used for the prediction in a case that the IBC mode is not applied ([0097] In normal intra block copy mode, the block vector will be signaled explicitly for each prediction unit within coding unit. In some embodiments, this mode is extended by adding a flag to indicate if the signaled block vector or the derived block vector is used in IntraBC prediction. If the flag is 0, then the signaled block vector is used for IntraBC prediction and no need to apply BV derivation. If the flag is 1, then the BV or MV is derived using equation (4) or equation (5) based on the signaled block vector, and the derived BV or MV will be used for intra block copy prediction or motion compensated prediction).  
Regarding claim 30, He discloses all of the limitations of claim 21 in decoder method form rather than encoder method form. He also discloses an encoder (Fig. 1). Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to those limitations of claim 30. 
Regarding claim 31, He discloses all of the limitations of claim 22 in decoder method form rather than encoder method form. He also discloses an encoder (Fig. 1). Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to those limitations of claim 31. 
Regarding claim 32, He discloses all of the limitations of claim 23 in decoder method form rather than encoder method form. He also discloses an encoder (Fig. 1). Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to those limitations of claim 32. 
Regarding claim 33, He discloses all of the limitations of claim 28 in decoder method form rather than encoder method form. He also discloses an encoder (Fig. 1). Therefore, the supporting rationale of the rejection to claim 28 applies equally as well to those limitations of claim 33. 
Regarding claim 34, He discloses all of the limitations of claim 29 in decoder method form rather than encoder method form. He also discloses an encoder (Fig. 1). Therefore, the supporting rationale of the rejection to claim 29 applies equally as well to those limitations of claim 34. 
Regarding claims 35-40, He discloses a non-transitory computer-readable recording medium storing a bitstream ([0071] the processor 1218 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 1230 and/or the removable memory 1232. The non-removable memory 1230 may include random-access memory (RAM), read-only memory (ROM), a hard disk, or any other type of memory storage device) Examiner notes there is no positive recitation of a processor or other element in the claim—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claims 35-40 are subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over He, as applied to claim 23 above, and further in view of Gao et al.  (U.S. Patent Application Publication No. 2021/0266538 A1), [hereinafter Gao].

Regarding claim 26, He discloses all the limitations of claim 23, as discussed above. He does not explicitly disclose wherein a list of the prediction using the IBC mode is generated using a History based Motion Vector Prediction (HMVP) candidate.
He discloses wherein a list of the prediction using the IBC mode is generated using a History based Motion Vector Prediction (HMVP) candidate ([0205] IBC skip/merge mode: a merge candidate index is used to indicate which of the block vectors in the list from neighboring candidate IBC coded blocks is used to predict the current block. The merge list consists of spatial, HMVP, and pairwise candidates).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of He with the HMVP candidates suggested by He, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the HEVC standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be so the motion information of a previously coded block is stored in a table and used as MVP for the current CU. Gao at [0192].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, US-20210250580-A1 discloses [0067] At CU level, IBC mode is signalled with a flag and it can be signaled as IBC AMVP mode or IBC Skip/Merge mode, using HMVP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487